Name: 79/922/EEC: Council Decision of 29 October 1979 on the granting of support for Community projects in the hydrocarbons sector
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-11-10

 Avis juridique important|31979D092279/922/EEC: Council Decision of 29 October 1979 on the granting of support for Community projects in the hydrocarbons sector Official Journal L 281 , 10/11/1979 P. 0043 - 0046 Greek special edition: Chapter 12 Volume 3 P. 0033 ****( 1 ) OJ NO L 312 , 13 . 11 . 1973 , P . 1 . COUNCIL DECISION OF 29 OCTOBER 1979 ON THE GRANTING OF SUPPORT FOR COMMUNITY PROJECTS IN THE HYDROCARBONS SECTOR ( 79/922/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 3056/73 OF 9 NOVEMBER 1973 ON THE SUPPORT OF COMMUNITY PROJECTS IN THE HYDROCARBONS SECTOR ( 1 ), AND IN PARTICULAR ARTICLE 6 ( 2 ) THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS REGULATION ( EEC ) NO 3056/73 PROVIDES FOR THE GRANTING OF SUPPORT FOR THE CARRYING OUT OF TECHNOLOGICAL DEVELOPMENT PROJECTS WHICH ARE OF FUNDAMENTAL IMPORTANCE IN ENSURING THE COMMUNITY ' S SUPPLY OF HYDROCARBONS ; WHEREAS IT IS ESSENTIAL TO PROCEED WITH THE CARRYING OUT OF PROJECTS WHICH ARE PARTICULARLY LIKELY TO EXPEDITE THE EXPLOITATION OF RESOURCES AND IMPROVE STORAGE AND TRANSPORT CONDITIONS FOR HYDROCARBONS IN THE COMMUNITY WHICH COULD NOT BE CARRIED OUT OR WOULD HAVE TO BE POSTPONED WITHOUT COMMUNITY SUPPORT , HAS DECIDED AS FOLLOWS : ARTICLE 1 FOR THE PERIOD 1979 TO 1981 , SUPPORT SHALL BE GRANTED , FOR THE COMMUNITY PROJECTS SHOWN IN THE ANNEX , IN THE FORM OF SUBSIDIES , REPAYABLE IF THE RESULTS ARE EXPLOITED COMMERCIALLY , UP TO A MAXIMUM AMOUNT OF 22 528 739 EUA . ARTICLE 2 THE SUPPORT REFERRED TO IN ARTICLE 1 SHALL BE GRANTED FOR EACH OF THE PROJECTS ON THE BASIS OF THE PERCENTAGES SHOWN IN THE ANNEX OF THE ACTUAL COST AS VERIFIED AND ACCEPTED BY THE COMMISSION UP TO THE MAXIMUM AMOUNTS ALSO SPECIFIED IN THE ANNEX . ARTICLE 3 THE COMMISSION SHALL NEGOTIATE AND CONCLUDE WITH THE PERSONS CONCERNED THE CONTRACTS NECESSARY FOR THE IMPLEMENTATION OF THIS DECISION . THE COMMISSION SHALL ADMINISTER SUCH CONTRACTS . DONE AT LUXEMBOURG , 29 OCTOBER 1979 . FOR THE COUNCIL THE PRESIDENT M . O ' KENNEDY **** ANNEX SUPPORT GRANTED TO COMMUNITY TECHNOLOGICAL DEVELOPMENT PROJECTS IN THE HYDROCARBONS SECTOR ( 1979 TO 1981 ) // // PROJECT // SUPPORT // // DEFINITION AND PROMOTOR // INVESTMENT 1979 TO 1981 ( EUA ) // RATE ( IN % ) // AMOUNT ( EUA ) // // GEOPHYSICS AND PROSPECTING ( 01 ) // - 01.15/79 // DEVELOPMENT OF A PROCEDURE FOR THE COMBINED APPLICATION OF DIFFERENT GEOPHYSICAL METHODS // 496 197 // 40 // 198 479 // PREUSSAG AG // - 01.18/79 // PULSE 8/3 RANGE ( RHO3 ) // CIRCULAR POSITIONING SYSTEM // 388 949 // 40 // 155 580 // SEA SURVEY LTD // PRODUCTION SYSTEMS ( 03 ) // - 03.71/79 // DEVELOPMENT PROGRAMME FOR COMPOSITE OFFSHORE JACKET STRUCTURES // 4 078 813 // 40 // 1 631 525 // WIMPEY LTD // - 03.72/79 // GRAVITY TOWER // 1 333 920 // 40 // 533 568 // C . G . DORIS // - 03.73/79 // CRYOGENIC SEPARATION OF CO2 FROM NATURAL GAS // 3 813 544 // 40 // 1 525 418 // SNAM PROGETTI // - 03.75/79 // CONCRETE ARTICULATE TOWER - OIL PRODUCTION PLATFORM CONAT-OPP // 979 164 // 40 // 391 666 // BILFINGER AND BERGER // - 03.78/79 // SYSTEM OF RECOVERY OF HYDROCARBONS FROM SMALL OFFSHORE FIELDS // 3 329 484 // 40 // 1 331 794 // TAYLOR WOODROW CONSTRUCTION LTD // - 03.79/79 // DEVELOPMENT OF DESIGN TECHNIQUES FOR INSTABILITY PROBLEMS IN OFFSHORE STRUCTURES // 3 022 388 // 40 // 1 208 955 // TAYLOR WOODROW CONSTRUCTION LTD // - 03.80/79 // TESTING OF PRODUCTION TECHNIQUES // 3 840 594 // 40 // 1 536 238 // GERTH // - 03.82.79 // SUB-SURFACE LINKS FOR DEEP SEA PRODUCTION // 3 943 467 // 40 // 1 577 387 // GERTH // **** // // PROJECT // SUPPORT // // DEFINITION AND PROMOTOR // INVESTMENT 1979 TO 1981 ( EUA ) // RATE ( IN % ) // AMOUNT ( EUA ) // // - 03.83/79 // MOBILE FLOATING PLATFORM // 1 681 506 // 40 // 672 602 // BABCOCK AG/HYDRONAMIC // SECONDARY AND ENHANCED RECOVERY ( 05 ) // - 05.14/79 // FIELD PILOT FOR HEAVY OIL RECOVERY ENHANCEMENT , PONTE DIRILLO FIELD , ITALY // 4 301 323 // 40 // 1 720 529 // AGIP SPA // - 05.15/79 // SEISMIC FRACTURE LOCATION FROM THE SURFACE // 904 666 // 40 // 361 866 // PRAKLA SEISMOS GMBH // SERVICE SHIPS AND SUBMERSIBLES ( 07 ) // - 07.33/79 // PROJECT ' DAVID III ' // 1 468 743 // 40 // 587 497 // ZF HERION // LAYING OF PIPELINES ( 09 ) // - 09.17/79 // DEVELOPMENT OF A METHOD FOR LAYING PIPELINES IN VERY DEEP WATER JOINED BY MEANS OF MECHANICAL CONNECTING // 794 636 // 30 // 238 391 // TECNOMARE // - 09.18/79 // TECHNOLOGICAL DEVELOPMENT REGARDING OFF-SHORE EXPLORATION AND PRODUCTION OF OIL AND NATURAL GAS // 367 256 // 30 // 110 177 // SESAM // - 09.19/79 // DEEP SEA REPAIR // 6 686 749 // 30 // 2 006 025 // GERTH // - 09.20/79 // FREE SWIMMING PIG // 1 566 816 // 30 // 470 045 // MATTEVAL CO LTD // - 09.21/79 // ' RIP-RAP ' PROTECTION OF SUBSEA PIPELINES WITH UNDERWATER VEHICLE ' VELPO ' // 2 623 263 // 30 // 786 979 // C . G . DORIS // PIPELINES TRANSPORT ( 10 ) // - 10.18/79 // INVESTIGATION OF METHODS FOR THE TRANSFER OF NATURAL GAS LIQUIDS AT TEMPERATURE AND PRESSURE TO AND FROM SUBSEA CONTAINMENT // 690 339 // 40 // 276 136 // LIQUID GAS EQUIPMENT LTD // **** // // PROJECT // SUPPORT // // DEFINITION AND PROMOTOR // INVESTMENT 1979 TO 1981 ( EUA ) // RATE ( IN % ) // AMOUNT ( EUA ) // // - 10.20/79 // UNMANNED SUBMERSIBLE STATION FOR THE REPAIR OF PIPELINES IN DEEP WATER // 10 332 044 // 30 // 3 099 613 // SNAM SPA // - 10.21/79 // REPAIRS OF UNDER-SEA PIPELINES BY MECHANICAL CONNECTIONS // 5 829 474 // 30 // 1 748 842 // GERTH // STORAGE ( 14 ) // - 14.07/79 // PERMANENTLY MOORED TANKER USED FOR DEEP WATER STORAGE AND OFF LOADING // 529 583 // 30 // 158 875 // OFFSHORE MOORING SYSTEMS // - 14.08/79 // HIGH PRESSURE MULTI PRODUCT SWIVEL // 501 381 // 40 // 200 552 // OFFSHORE MOORING SYSTEMS // // GENERAL TOTAL // 63 504 299 // // 22 528 739 //